Citation Nr: 0127376	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for muscle, nerve, and 
bowel disorders to include as secondary to a service-
connected ventral hernia repair.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1974.  

This matter arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran has filed a claim for service connection for 
muscle, nerve, and bowel disorders.  During the course of 
this appeal, in a February 2000 statement, the veteran 
indicated that he wanted a hearing before the RO before he 
requested a hearing before a member of the Board.  In April 
2000, the veteran was afforded a personal hearing before a 
Hearing Officer at the RO.  In a subsequently received 
substantive appeal of September 2000, the veteran indicated 
that he did not want a Board hearing.  In November 2001, the 
veteran was notified that his appeal was being certified to 
the Board for review.  In December 2001, correspondence was 
received from the veteran in which he requested that he be 
afforded a personal hearing before a member of the Board to 
be held at the RO and in which he requested that his claims 
file be returned to the RO for that purpose.  Accordingly, 
pursuant to the applicable statutes and regulations governing 
the veteran's due process rights, he must be scheduled to 
appear before a member of the Board at the RO as he has 
requested.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure that all 
due process requirements have been met, this case is REMANDED 
for the following action:  

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a member of the Board at the Muskogee RO 
as soon as practicable.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran all due process to 
which he is entitled.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires to have considered 
in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




